DETAILED ACTION
This Office action is in response to the applicant's filing of 09/09/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Preliminary amendments, filed on 12/22/2021, canceled claims 1-20 and newly added claims 21-40. Claims 21-40 are pending and have been examined. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/23/2021 have been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 11,144,948 because the patent and the application under examination name the same inventive entity. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in Patent No. 11,144,948 recite the entirety of limitations of claims 21-40 of the instant application. For example, application claims 21, 28, and 35 are anticipated by patent claims 1, 10, and 19 because patent claims 1, 10, and 19 recite additional features such as “calculating, by the booking optimization module of the promotional server of the promotion and marketing service using an iterative reinforcement learning technique and based on an empirical cumulative density function, hidden demand for each time slot in a set of time slots based at least in part on the promotional historical data retrieved from the promotion system database of the promotional server, wherein merchant availability data stored at an external merchant server and associated with each of the set of time slots is inaccessible to the promotional server such that the hidden demand for each time slot in the set of time slots comprises a prediction of an unknown reserved number of external bookings for the particular time slot that have been placed from sources outside the promotion and marketing service, wherein each time slot in the set of time slots defines a time duration during which a performance of a service offered by the promotion and marketing service can be performed, and wherein each time slot in the set of time slots is identified by the booking optimization module in response to a selection of a particular promotion; determining, by the booking optimization module using the iterative reinforcement learning technique, a predicted optimal booking limit for each time slot in the set of time slots based on the calculated hidden demand for the time slot and a determined capacity for the time slot, wherein determining the predicted optimal booking limit for each time slot comprises increasing, by the booking optimization module, an initial booking limit for the time slot based at least in part on a slot penalty value generated based on a length of time during which a user does not purchase a promotion using the promotion and marketing service after a requested time slot is determined to be unavailable;” wherein application claims 21, 28, and 35 do not recite these features and are essentially broader than patent claims 1, 10, and 19. Therefore patent claims 1, 10, and 19 of Patent No. 11,144,948 is in essence a “species” of the generic invention of application claims 21, 28, and 35. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Claims 22-27 (Dependent on claim 21), claims 29-34 (Dependent on claim 28), and claims 36-40 (Dependent on claim 35) do not cure the deficiencies of the independent claims. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Step 1:	In a test for patent subject matter eligibility, claims 21-40 are found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. Claims 21-27 recite a method, claims 28-34 recite a system, and claims 35-40 recite a computer-readable medium.  When assessed under Step 2A, Prong I, they are found to be directed towards an abstract idea. The rationale for this finding is explained below: 
Step 2A, Prong I: Independent claims 21, 28, and 35 recite a method, apparatus, and computer program product for generating/determining a predicted booking limit for a promotion and marketing service associated with a merchant. Under Step 2A, Prong I, claims 21, 28, and 35 are directed to an abstract idea without significantly more, as they all recite a judicial exception. Automatically approving promotion structures that have values that fall within satisfied ranges/bands is considered to be an abstract idea, specifically, certain methods of organizing human activity; such as commercial interactions, advertising, marketing, and sales. Other limitations to the claims include determining, by a promotional server of the promotion and marketing service, an initial predicted booking limit for one or more time slots relating to a service associated with a merchant, the one or more time slots defining a time duration during which a promotion offered by the promotion and marketing service for the service associated with the merchant can be redeemed for performance of the service associated with the merchant, wherein the initial predicted booking limit is defined by a predicted total number of bookings for the service associated with the merchant, the predicted total number of bookings including a first portion of predicted bookings corresponding to promotion and marketing service bookings made through the promotion and marketing service, and a second portion of predicted bookings corresponding to external bookings that are made outside of the promotion and marketing service; querying, by the promotional server, a promotion system database associated with the promotional server to retrieve promotional historical data associated with the promotion and marketing service; calculating, by the promotional server, based at least in part on the promotional historical data retrieved from the promotion system database, a predicted external bookings value defined by the second portion of predicted bookings corresponding to external bookings that are made outside of the promotion and marketing service for each time slot in the set of time slots using an iterative reinforcement learning technique and based on an empirical cumulative density function; and determining, by the promotional server, using the iterative reinforcement learning technique, a predicted booking limit defined by the first portion of predicted bookings corresponding to promotion and marketing service bookings made through the promotion and 2 of 12 LEGAL02/411 10444v1marketing service for each time slot in the set of time slots based on the calculated predicted external bookings value for the time slot and the initial predicted booking limit for the time slot. These further limitations are not seen as any more than the judicial exception. Therefore, under Step 2A, Prong I, claims 21, 28, and 35 are directed towards an abstract idea. 
Step 2A, Prong II: Step 2A, Prong II is to determine whether any claim recites any additional element that integrate the judicial exception (abstract idea) into a practical application. Claims 21, 28, and 35 have recited the following additional elements: Promotional Server, Promotion System Database, Processor(s), Computer-readable memory(s), and Apparatus. These additional elements in claims 21, 28, and 35 are not found to integrate the judicial exception into a practical application because the Promotional Server, as recited, is merely reciting determining/calculating values (i.e. predicted booking limits). Accordingly, alone, and in combination, these additional elements are seen as using a computer or tool to perform an abstract idea, adding insignificant-extra-solution activity to the judicial exception. They do no more than link the judicial exception to a particular technological environment or field of use, i.e. promotional server, and therefore do not integrate the abstract idea into a practical application. The courts decided that although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment and this fails to add an inventive concept to the claims (See Affinity Labs of Texas v. DirecTV, LLC,). Under Step 2A, Prong II, these claims remain directed towards an abstract idea. 
Step 2B: Claims 21, 28, and 35 recite – “querying, by the promotional server, a promotion system database associated with the promotional server to retrieve promotional historical data associated with the promotion and marketing service”. However, these additional elements or a combination of elements do not result in the claims amounting to significantly more than the judicial exception because they are not indicative of integration into a practical application. Merely querying a database to retrieve data (e.g. historical data associate with promotion and marketing service) in order is seen as adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g). Querying a database for information retrieval has been well-known, routine, and conventional in the art since the 1960s (See: Wikipedia- Information Retrieval, “mid-1960s: National Library of Medicine developed MEDLARS Medical Literature Analysis and Retrieval System, the first major machine-readable database and batch-retrieval system. Project Intrex at MIT.” And Doszkocs, T.E. & Rapp, B.A. (1979). "Searching MEDLINE in English: a Prototype User Interface with Natural Language Query, Ranked Output, and relevance feedback," In: Proceedings of the ASIS Annual Meeting, 16: 131-139. Therefore, the claims do not include additional elements or a combination of elements that result in the claims amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements listed amount to no more than mere instructions to apply an exception using a generic computer component. In addition, the applicant’s specifications describe generic computer-based elements, ¶ [0203], for implementing a “general purpose computer”, which do not amount to significantly more than the abstract idea of itself, which is not enough to transform an abstract idea into eligible subject matter. Furthermore, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state.  Under Step 2B in a test for patent subject matter eligibility, these claims are not patent eligible. 
Dependent claims 22-27, 29-34, and 36-40 further recite the method, apparatus, and computer program product of claims 21, 28, and 35, respectively. Dependent claims 22-27, 29-34, and 36-40 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation fail to establish that the claims are not directed to an abstract idea:
Under Step 2A, Prong I, these additional claims only further narrow the abstract idea set forth in claims 21, 28, and 35. For example, claims 22-27, 29-34, and 36-40 further describe the limitations for generating/determining a predicted booking limit for a promotion and marketing service associated with a merchant – which is only further narrowing the scope of the abstract idea recited in the independent claims.  
Under Step 2A, Prong II, for dependent claims 22-27, 29-34, and 36-40, there are no additional elements introduced. Thus, they do not present integration into a practical application, or amount to significantly more. 
Under Step 2B, the dependent claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-27, 28-34, and 35-40 are method, system, and computer-readable media claims, respectively, with substantially indistinguishable features between each group.  For purposes of compact prosecution, the Office has grouped the common method, system and non-transitory computer readable storage medium claims in applying applicable prior art.


Claim(s) 21-26, 28-33, and 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2014/0278671 to Leonhardt in view of U.S. Publication 2013/0030907 to Lyon.

With respect to Claim 2	1:
Leonhardt teaches:
A method of generating a predicted booking limit for a promotion and marketing service relating to a service associated with a merchant for selective booking by a consumer via the promotion and marketing service and at least one external booking service, the method comprising (Leonhardt: ¶ [0038]): 
determining, by a promotional server of the promotion and marketing service, an initial predicted booking limit for one or more time slots relating to a service associated with a merchant, the one or more time slots defining a time duration during which a promotion offered by the promotion and marketing service for the service associated with the merchant can be redeemed for performance of the service associated with the merchant (i.e. determining an initial booking limit, wherein the booking limit may be predicted for future time periods and the booking limit defines a time period in which a promotion can be redeemed) (Leonhardt: ¶ [0046] “For reference herein, Fill My Book (FMB) refers to an automated promotion capability that generates and distributes promotion parameters (e.g., discount amount, type of service, service provider, appointment time slots, etc.) for a service provider, preferably to maximize revenue for the service provider by filling unfilled (or unbooked) appointment time slots of the service with appropriately discounted (e.g., not necessarily maximally discounted) schedulable items. Within the generation of automated offer process 200, work begins with a business enabling the capability 202. The business then configures business rules 204 related to the offer generation process 200 through an easy to use online interface accessible to someone with minimal or no training Rules could include minimum or maximum discount levels, total number of discounts to allow in a given time period (e.g., the promotion time period), specific services allowed for promotions, and specific individual service providers within a business that may or may not accept discount offers, amongst many other possible configuration options. These rules may be stored in one of the databases 118, 122, for example. Upon completion of the rules configuration 204, an automated process for creating special offers for a future time period commences 206, based upon business rules 204 as well as appointment histories as stored in the system database 118.”), 
wherein the initial predicted booking limit is defined by a predicted total number of bookings for the service associated with the merchant, the predicted total number of bookings including a first portion of predicted bookings corresponding to promotion and marketing service bookings made through the promotion and marketing service, and a second portion of predicted bookings corresponding to external bookings that are made outside of the promotion and marketing service (i.e. bookings are made via scheduling system which reads on the first portion and external third party sites which read on the second portion) (Leonhardt: ¶ [0041] “In one embodiment, the automated promotion system 100 is in communication with at least one 3rd party web site. The 3rd party web sites 134 (hosted by web servers) may be internet-based and may include, without limitation, a daily deal website, a social networking website, an advertising network, enterprise scheduling systems, or a wide variety of other types of channels. In some embodiments, at least one embodiment may utilize distribution channels such as GROUPON, FACEBOOK and/or TWITTER, for example. The automated promotion system 100 may also be in communication with a service provider 138 via the network 132. The service provider 138 may be any type of entity, such as a restaurant, a salon, a mechanic, a beautician, a dentist, or a wide variety of other types of entities, for example. The automated promotion system 100 may also be in communication with one or more scheduling systems 136. The scheduling system 136 may be an online (e.g., web-based) scheduling system, an application-based scheduling system, or any other type of suitable computer-based scheduling system that includes a suitable database for storing the schedule data.” Furthermore, as cited in ¶ [0048] “Still referring to FIG. 2, the providing of offers may occur in a number of ways. If offers are to be provided on external web sites 212, then appropriate national, regional, or local offers are provided on 3rd party web sites 214 via widgets or other advertising interconnection with the scheduling and offer system 100. If a visitor on the 3rd party site selects an advertisement, a referral is tracked 216 and work continues on the specific business scheduling site 138 via the scheduling portal 136 by viewing the specific special offers for the business 220. Even if 3rd party site advertising is not enabled, the special offers are displayed on the scheduling portal 136. Clearly some embodiments may choose one advertising path exclusively or use both concurrently. Also, such 3rd party web sites may be hosted by a web server(s ).”); 
querying, by the promotional server, a promotion system database associated with the promotional server to retrieve promotional historical data associated with the promotion and marketing service (i.e. historical data stored in database is retrieved) (Leonhardt: ¶ [0054] “Next, an analysis of available historical data (stored in the database 118, for example) is performed 510, which in some embodiments may be a four week window.”); 
calculating, by the promotional server, based at least in part on the promotional historical data retrieved from the promotion system database, a predicted external bookings value defined by the second portion of predicted bookings corresponding to external bookings that are made outside of the promotion and marketing service for each time slot in the set of time slots […] (i.e. calculating a time slot popularity defined from historical bookings made from the scheduling system and external third party booking sites) (Leonhardt: ¶ [0053] “In these embodiments, the maximum discount rate (e.g., input by the service provider when setting up the promotion) is used as a baseline and random amounts, fixed scale amounts, or other variations on amounts are subtracted 410. In some embodiments it is beneficial to use different discount amounts than in previous time periods 418, and new discounts are chosen until that or other, discount criteria are met. When successful, the discount is set for that schedulable item 430. If more discounts are desired 436, control resumes from the beginning of the optimization path 404, otherwise control continues with a determination in some embodiments to vary the discount by time slot popularity 438. If affirmative, a step to verify the time slot popularity profile from historical and other information is performed 440, which is described in more detail later. Upon assessing the time slot popularity, the calculated discount rate is used, in some embodiments, as an initial value for a specialized discount algorithm at booking time 442. In some embodiments the discount algorithm could then use random variations from the calculated discount, scaled or weighted variations based on historical booking likelihoods, or any other variations obvious to one of ordinary skill in the art. Upon choosing a discount rate, the FMB automated special offer is ready for presentation 446, such as through distribution to the third party web sites 134 to make the promotion available to consumers.” Furthermore, as cited in ¶¶ [0077] [0078] “The mechanism calls for generating a Time Slot Popularity Profile for each provider participating in Fill My Book. Looking backward at the prior four weeks of scheduling history and farther back to analyze the upcoming week's match in prior year, it is possible to calculate the respective popularity of each weekday's hourly time slots based on the lead time required to fill those slots with appointments (e.g. how many days in advance of the appointment's date and time did the appointment get booked). With this approach the most desirable time slots will be booked the farthest in advance. Consider the following detailed, but non-limiting example embodiment for an overview of how this ranking system works…For each day of the week that an FMB provider is scheduled to work, the prior 4 weeks' appointment data (excluding discounted appointments by assigning a value of 0 to time slots they occupy and ignoring personal time that occupies a time slot by not assigning a value nor including it in the average popularity score) is reviewed to assign a Time Slot Lead Time score to each weekday's hourly start times.”); and 
determining, by the promotional server, using the iterative reinforcement learning technique, a predicted booking limit defined by the first portion of predicted bookings corresponding to promotion and marketing service bookings made through the promotion and marketing service for each time slot in the set of time slots based on the calculated predicted external bookings value for the time slot and the initial predicted booking limit for the time slot (i.e. calculating a time slot popularity defined from historical bookings made from the scheduling system and external third party booking sites) (Leonhardt: ¶ [0053] “In these embodiments, the maximum discount rate (e.g., input by the service provider when setting up the promotion) is used as a baseline and random amounts, fixed scale amounts, or other variations on amounts are subtracted 410. In some embodiments it is beneficial to use different discount amounts than in previous time periods 418, and new discounts are chosen until that or other, discount criteria are met. When successful, the discount is set for that schedulable item 430. If more discounts are desired 436, control resumes from the beginning of the optimization path 404, otherwise control continues with a determination in some embodiments to vary the discount by time slot popularity 438. If affirmative, a step to verify the time slot popularity profile from historical and other information is performed 440, which is described in more detail later. Upon assessing the time slot popularity, the calculated discount rate is used, in some embodiments, as an initial value for a specialized discount algorithm at booking time 442. In some embodiments the discount algorithm could then use random variations from the calculated discount, scaled or weighted variations based on historical booking likelihoods, or any other variations obvious to one of ordinary skill in the art. Upon choosing a discount rate, the FMB automated special offer is ready for presentation 446, such as through distribution to the third party web sites 134 to make the promotion available to consumers.” Furthermore, as cited in ¶¶ [0077] [0078] “The mechanism calls for generating a Time Slot Popularity Profile for each provider participating in Fill My Book. Looking backward at the prior four weeks of scheduling history and farther back to analyze the upcoming week's match in prior year, it is possible to calculate the respective popularity of each weekday's hourly time slots based on the lead time required to fill those slots with appointments (e.g. how many days in advance of the appointment's date and time did the appointment get booked). With this approach the most desirable time slots will be booked the farthest in advance. Consider the following detailed, but non-limiting example embodiment for an overview of how this ranking system works…For each day of the week that an FMB provider is scheduled to work, the prior 4 weeks' appointment data (excluding discounted appointments by assigning a value of 0 to time slots they occupy and ignoring personal time that occupies a time slot by not assigning a value nor including it in the average popularity score) is reviewed to assign a Time Slot Lead Time score to each weekday's hourly start times.” Furthermore, as cited in ¶ [0048] “Still referring to FIG. 2, the providing of offers may occur in a number of ways. If offers are to be provided on external web sites 212, then appropriate national, regional, or local offers are provided on 3rd party web sites 214 via widgets or other advertising interconnection with the scheduling and offer system 100. If a visitor on the 3rd party site selects an advertisement, a referral is tracked 216 and work continues on the specific business scheduling site 138 via the scheduling portal 136 by viewing the specific special offers for the business 220. Even if 3rd party site advertising is not enabled, the special offers are displayed on the scheduling portal 136. Clearly some embodiments may choose one advertising path exclusively or use both concurrently. Also, such 3rd party web sites may be hosted by a web server(s ).”).
Leonhardt does not explicitly disclose calculating/determining using an iterative reinforcement learning technique and based on an empirical cumulative density function.
However, Lyon further discloses calculating/determining using an iterative reinforcement learning technique and based on an empirical cumulative density function (Examiner notes that the Applicant’s specification does not offer any explicit definition of an “empirical density function”. The only ¶ that mentions this function is in ¶ [0149] of the Applicant’s specification, where it merely states that the “empirical density function” is a combination of demand of open available slots and demand of busy slots. The Examiner, using the broadest reasonable interpretation, interprets “empirical density function” to be using random samplings to determine demand of time slots or offers) (i.e. function allows random samplings to be selected in order to determine demand of available offers to demand of requested offers) (Lyon: ¶ [0011] “Finding the right balance between exploring and exploiting in order to maximize reward (or minimize regret) is the basic tension of reinforcement learning.” Furthermore, as cited in ¶ [0062] “In one embodiment, given a predetermined number of impressions (e.g., manually entered by user, determined pro grammatically, etc.), a number of clicks is determined by sampling without replacement from recorded observations in the underlying set of offers belonging to one of the clusters. For example, if the number of impressions is set to 1,000, then 1,000 offers are randomly selected from the cluster, and for each selected offer, an event from recorded data for that offer is chosen at random, where the event of displaying that offer yields either a click or no click. An offer representing the underlying cluster may be created using the predetermined number of impressions and the number of clicks determined based on randomly sampling offers and events.”).
Therefore, it would have been obvious to one with ordinary skill in the art, at the time of the invention, to add Lyon's calculating/determining using an iterative reinforcement learning technique to Leonhardt's method of generating a predicted booking limit for a promotion and marketing service relating to a service associated with a merchant for selective booking by a consumer via the promotion and marketing service and at least one external booking service.  One would have been motivated to do this in order to improve accuracy and thereby “Finding the right balance between exploring and exploiting in order to maximize reward (or minimize regret) is the basic tension of reinforcement learning.” (Lyon: ¶ [0011]).
With respect to Claims 28 and 35:
All limitations as recited have been analyzed and rejected to claim 21. Claim 10 recites “An apparatus for generating a predicted booking limit for a promotion and marketing service relating to a service associated with a merchant for selective booking by a consumer via the promotion and marketing service and at least one external booking service, the apparatus comprising a processor and a memory, the memory storing computer program code that, when executed by the processor, causes the apparatus to:” (Leonhardt: ¶ [0038]) perform the steps of method claim 21. Claim 35 recites “A computer program product for generating a predicted booking limit for a promotion and marketing service relating to a service associated with a merchant for selective booking by a consumer via the promotion and marketing service and at least one external booking service comprising a non-transitory computer-readable storage medium storing computer program code that, when executed by a processor of an apparatus, causes the apparatus to:” (Leonhardt: ¶ [0104]) perform the steps of method claim 21. Claims 28 and 35 do not teach or define any new limitations beyond claim 21. Therefore they are rejected under the same rationale.

With respect to Claim 2	2:
Leonhardt teaches:
The method of claim 21, further comprising: identifying, by the promotional server, at least one promotion and marketing service booking made through the promotion and marketing service for one or more of the time slots in the set of time slots (i.e. consumer makes booking via scheduling site) (Leonhardt: ¶ [0058] “When a customer or potential customer follows a promotional advertisement to a booking site 220, the automated system customizes that offer based upon a number of factors 222. In some embodiments that customization process begins with verifying against the business-specified rules 204 that the current number of offers already accepted is below the maximum number that can be sold for the current time period 602. If no promotions are currently available, then a message is displayed informing the user of this condition 604. If there are promotions available, then in some embodiments a check is made to determine if at least one time slot is available for the selected offer 606. If no time slots are available for the selected offer then an appropriate message is displayed to the user 608. Once it is determined that there exist offers available for the selected time period, in some embodiments a check is made to determine if the visitor is signed in (or otherwise identifiable) to the booking system 610 and if they are an existing client 612. If they are determined to be an existing client then the set of discounts available to existing clients is presented 614, but if they were not signed in or are not an existing client, then the set of discounts available to new clients is presented 616. Once the visitor views the relevant available offers, the visitor selects a provider 618. Available dates for the provider offering the discount are shown 620, allowing the visitor to select a date 622. Times for that provider and date at the discounted price are now shown to the visitor 624, allowing the visitor to select a time 626.”); and 
determining, by the promotional server, that the set of time slots comprises at least one available time slot based on a comparison of the predicted booking limit for each of the set of time slots to a number of promotion and marketing service bookings for each of the time slots (i.e. available times for selected promotion are determined by comparing the booking limit to the number of promotions) (Leonhardt: ¶ [0058] “When a customer or potential customer follows a promotional advertisement to a booking site 220, the automated system customizes that offer based upon a number of factors 222. In some embodiments that customization process begins with verifying against the business-specified rules 204 that the current number of offers already accepted is below the maximum number that can be sold for the current time period 602. If no promotions are currently available, then a message is displayed informing the user of this condition 604. If there are promotions available, then in some embodiments a check is made to determine if at least one time slot is available for the selected offer 606. If no time slots are available for the selected offer then an appropriate message is displayed to the user 608. Once it is determined that there exist offers available for the selected time period, in some embodiments a check is made to determine if the visitor is signed in (or otherwise identifiable) to the booking system 610 and if they are an existing client 612. If they are determined to be an existing client then the set of discounts available to existing clients is presented 614, but if they were not signed in or are not an existing client, then the set of discounts available to new clients is presented 616. Once the visitor views the relevant available offers, the visitor selects a provider 618. Available dates for the provider offering the discount are shown 620, allowing the visitor to select a date 622. Times for that provider and date at the discounted price are now shown to the visitor 624, allowing the visitor to select a time 626.”).
With respect to Claims 29 and 36:
All limitations as recited have been analyzed and rejected to claim 22. Claims 29 and 36 do not teach or define any new limitations beyond claim 22. Therefore they are rejected under the same rationale.

With respect to Claim 2	3:
Leonhardt teaches:
The method of claim 22, wherein the method further comprises: generating, by the promotional server, a time slot availability probability for each of the set of time slots (i.e. time slot popularity to get booked) (Leonhardt: ¶ [0077] "Looking backward at the prior four weeks of scheduling history and farther back to analyze the upcoming week's match in prior year, it is possible to calculate the respective popularity of each weekday's hourly time slots based on the lead time required to fill those slots with appointments (e.g. how many days in advance of the appointment's date and time did the appointment get booked). With this approach the most desirable time slots will be booked the farthest in advance.”); and
based at least in part on the time slot availability probability for each of the set of time slots, generating, by the promotional server a distribution probability for each of the time slots (i.e. lead time score is calculated based on time slot popularity) (Leonhardt: ¶ [0078] “For each day of the week that an FMB provider is scheduled to work, the prior 4 weeks' appointment data (excluding discounted appointments by assigning a value of 0 to time slots they occupy and ignoring personal time that occupies a time slot by not assigning a value nor including it in the average popularity score) is reviewed to assign a Time Slot Lead Time score to each weekday's hourly start times. Next an average score is calculated for each time slot, rounding to the nearest whole number.”); and
wherein the at least a portion of the at least one available time slots comprises the available time slots having predicted booking limits greater than zero (i.e. Time Slot Popularity Profile table indicates available time slots having predicted booking limits greater than zero) (Leonhardt: Table 1 and ¶ [0083] “Finally, there will be cases where a new provider signs up for Fill My Book and there doesn't exist adequate historical data to generate a reliable Time Slot Popularity Profile. In that case, the system will use an average of Time Slot Popularity scores from other providers in the same business for the new provider's initial profile; because profiles are only generated once every four weeks, the new provider will have adequate appointment history the second time we generate a profile for him or her.”).
Leonhardt does not explicitly disclose in an instance in which the distribution probability is less than or equal to the compliment of an epsilon probability, transmitting, by the promotional server, a promotion scheduling interface comprising at least a portion of the at least one available time slots to the consumer device so as to cause the at least a portion of the at least one available time slots to be rendered at a consumer interface of the consumer device.
However, Lyon further discloses:
in an instance in which the distribution probability is less than or equal to the compliment of an epsilon probability, transmitting, by the promotional server, a promotion scheduling interface comprising at least a portion of the at least one available time slots to the consumer device so as to cause the at least a portion of the at least one available time slots to be rendered at a consumer interface of the consumer device (Lyon: ¶ [0036] “In embodiments where the offers are partitioned into the "top N" offers cluster and the "rest" offers cluster, the content recommendation module 120 may draw offers from the two clusters based on a scheduling parameter (e.g., epsilon parameter). The scheduling parameter may be managed manually or dynamically. This parameter would specify percentage of the time that offers can be served from the two clusters. For example, the value of epsilon may be dynamically decreased as the certainty of the difference between the two offer clusters increases. Accordingly, more time is spent in exploitation of top offers, and less time in exploration of the rest of the offers. Offers from the "rest" offers cluster may be served epsilon percentage of the time, and offers from the "top N" offers cluster may be served (I-epsilon) percentage of the time. For example, the content management module 120 may draw offers from the "top N" offers cluster 80% of the time, and draw offers from the "rest" offers cluster 20% of the time (i.e., epsilon=0.20).”); and 
Therefore, it would have been obvious to one with ordinary skill in the art, at the time of the invention, to add Lyon's in an instance in which the distribution probability is less than or equal to the compliment of an epsilon probability, transmitting, by the promotional server, a promotion scheduling interface comprising at least a portion of the at least one available time slots to the consumer device so as to cause the at least a portion of the at least one available time slots to be rendered at a consumer interface of the consumer device to Leonhardt's method of generating a predicted booking limit for a promotion and marketing service relating to a service associated with a merchant for selective booking by a consumer via the promotion and marketing service and at least one external booking service.  One would have been motivated to do this in order to improve accuracy and thereby “Finding the right balance between exploring and exploiting in order to maximize reward (or minimize regret) is the basic tension of reinforcement learning.” (Lyon: ¶ [0011]).
With respect to Claims 30 and 37:
All limitations as recited have been analyzed and rejected to claim 23. Claims 30 and 37 do not teach or define any new limitations beyond claim 23. Therefore they are rejected under the same rationale.

With respect to Claim 2	4:
Leonhardt teaches:
The method of claim 23, wherein the generating the time slot availability probability for each of the time slots of the set of time slots further comprises: causing, by the promotional server, the predicted booking limit for a first time slot of the set of time slots to be modified by a rewards value, wherein the rewards value is based on a number of times a consumer has requested and successfully been assigned the time slot (i.e. lead time score, wherein the lead time score is based on how popular the promotional booking was in the past) (Leonhardt: ¶¶ [0077] [0078] "Looking backward at the prior four weeks of scheduling history and farther back to analyze the upcoming week's match in prior year, it is possible to calculate the respective popularity of each weekday's hourly time slots based on the lead time required to fill those slots with appointments (e.g. how many days in advance of the appointment's date and time did the appointment get booked)...For each day of the week that an FMB provider is scheduled to work, the prior 4 weeks' appointment data (excluding discounted appointments by assigning a value of 0 to time slots they occupy and ignoring personal time that occupies a time slot by not assigning a value nor including it in the average popularity score) is reviewed to assign a Time Slot Lead Time score to each weekday's hourly start times. Next an average score is calculated for each time slot, rounding to the nearest whole number.”); 
setting, by the promotional server, a learned time slot availability probability for the first time slot as a factor of the predicted booking limit for the time slot based on the predicted booking limit and a first merchant capacity for the first time slot (i.e. lead time scores are used to determine popularity of booking) (Leonhardt: ¶ [0077] "Looking backward at the prior four weeks of scheduling history and farther back to analyze the upcoming week's match in prior year, it is possible to calculate the respective popularity of each weekday's hourly time slots based on the lead time required to fill those slots with appointments (e.g. how many days in advance of the appointment's date and time did the appointment get booked). With this approach the most desirable time slots will be booked the farthest in advance.”); and 
setting, by the promotional server, the time slot availability probability for the first time slot as a function of the learned time slot availability probability for the first time slot (i.e. popularity is determined for each promotional booking based on lead time score) (Leonhardt: ¶¶ [0079] [0080] “For this example the ranking system treats all slots booked more than 8 days in advance as the most popular because Fill My Book only considers the next seven days when offering discounted appointments to clients, but a wider booking window (say, 14 days) could be accommodated by modifying the ranking system to be more granular (i.e., adding tiers for times filledS-10 days and 11-14 days in advance)… These scores provide a standard indication of the most popular start times (lower scores=less popular time slots).”).
With respect to Claims 31 and 38:
All limitations as recited have been analyzed and rejected to claim 24. Claims 31 and 38 do not teach or define any new limitations beyond claim 24. Therefore they are rejected under the same rationale.

With respect to Claim 2	5:
Leonhardt does not explicitly disclose the method of claim 23, wherein the time slot availability probability for the first time slot is set using one or more of an epsilon greedy policy, a softmax activation function, a Monte Carlo simulation, and promotional historical data stored at the promotion system database.
However, Lyon further discloses wherein the time slot availability probability for the first time slot is set using one or more of an epsilon greedy policy, a softmax activation function, a Monte Carlo simulation, and promotional historical data stored at the promotion system database (Lyon: ¶ [0076] “According to some embodiments, using the clusters, the system may adopt any of the standard bandit strategies, e.g., epsilon-greedy, -first, or -decreasing, or probability matching.”).
Therefore, it would have been obvious to one with ordinary skill in the art, at the time of the invention, to add Lyon's time slot availability probability for the first time slot is set using one or more of an epsilon greedy policy, a softmax activation function, a Monte Carlo simulation, and promotional historical data stored at the promotion system database to Leonhardt's method of generating a predicted booking limit for a promotion and marketing service relating to a service associated with a merchant for selective booking by a consumer via the promotion and marketing service and at least one external booking service.  One would have been motivated to do this in order for "selecting the links with the highest payoff probability for display on subsequent web pages" and thereby “Finding the right balance between exploring and exploiting in order to maximize reward (or minimize regret) is the basic tension of reinforcement learning.” (Lyon: ¶¶ [0011] [0012]).
With respect to Claims 32 and 39:
All limitations as recited have been analyzed and rejected to claim 25. Claims 32 and 39 do not teach or define any new limitations beyond claim 25. Therefore they are rejected under the same rationale.

With respect to Claim 2	6:
Leonhardt teaches:
The method of claim 22, further comprising: receiving, by the promotional server, a request for a requested time slot of the at least one available time slots associated with the promotion (i.e. consumer requests available time slots for promotion) (Leonhardt: ¶ [0058] “When a customer or potential customer follows a promotional advertisement to a booking site 220, the automated system customizes that offer based upon a number of factors 222. In some embodiments that customization process begins with verifying against the business-specified rules 204 that the current number of offers already accepted is below the maximum number that can be sold for the current time period 602. If no promotions are currently available, then a message is displayed informing the user of this condition 604. If there are promotions available, then in some embodiments a check is made to determine if at least one time slot is available for the selected offer 606. If no time slots are available for the selected offer then an appropriate message is displayed to the user 608. Once it is determined that there exist offers available for the selected time period, in some embodiments a check is made to determine if the visitor is signed in (or otherwise identifiable) to the booking system 610 and if they are an existing client 612. If they are determined to be an existing client then the set of discounts available to existing clients is presented 614, but if they were not signed in or are not an existing client, then the set of discounts available to new clients is presented 616. Once the visitor views the relevant available offers, the visitor selects a provider 618. Available dates for the provider offering the discount are shown 620, allowing the visitor to select a date 622. Times for that provider and date at the discounted price are now shown to the visitor 624, allowing the visitor to select a time 626.”); and 
determining, by the promotional server, whether the requested time slot is available by parsing the promotion system database to determine whether the requested time slot is associated with a promotion and marketing service booking (i.e. determining whether there are available time slots for consumer’s selection of requested time slot) (Leonhardt: ¶ [0058] “When a customer or potential customer follows a promotional advertisement to a booking site 220, the automated system customizes that offer based upon a number of factors 222. In some embodiments that customization process begins with verifying against the business-specified rules 204 that the current number of offers already accepted is below the maximum number that can be sold for the current time period 602. If no promotions are currently available, then a message is displayed informing the user of this condition 604. If there are promotions available, then in some embodiments a check is made to determine if at least one time slot is available for the selected offer 606. If no time slots are available for the selected offer then an appropriate message is displayed to the user 608. Once it is determined that there exist offers available for the selected time period, in some embodiments a check is made to determine if the visitor is signed in (or otherwise identifiable) to the booking system 610 and if they are an existing client 612. If they are determined to be an existing client then the set of discounts available to existing clients is presented 614, but if they were not signed in or are not an existing client, then the set of discounts available to new clients is presented 616. Once the visitor views the relevant available offers, the visitor selects a provider 618. Available dates for the provider offering the discount are shown 620, allowing the visitor to select a date 622. Times for that provider and date at the discounted price are now shown to the visitor 624, allowing the visitor to select a time 626.”).
With respect to Claim 33:
All limitations as recited have been analyzed and rejected to claim 26. Claim 33 does not teach or define any new limitations beyond claim 26. Therefore it is rejected under the same rationale.


Allowable Subject Matter
Claims 27, 34, and 40 are allowable over the art.

With respect to Claim 2	7:
The method of claim 21, wherein determining the predicted booking limit for each time slot further comprises: parsing, by the promotional server, the promotion system database to identify a first merchant capacity for a first time slot of the set of time slots; and 
associating, by the promotional server, the determined first merchant capacity for the first time slot with the initial predicted booking limit for the first time slot so as to set the first merchant capacity to the initial predicted booking limit; 
wherein determining the predicted booking limit further comprises: in an instance in which a complement of a ratio of a slot revenue value to the slot penalty value exceeds the predicted external bookings value for the first time slot, increasing, by the promotional server, the initial predicted booking limit for the first time slot to an updated initial predicted booking limit; and 
in an instance in which a complement of a ratio of a slot revenue value to a slot penalty value does not exceed the predicted external bookings value for the first time slot, setting, by the promotional server, the predicted booking limit for the first time slot equal to the updated initial predicted booking limit.
With respect to Claims 34 and 40:
All limitations as recited have been analyzed to claim 27. Claims 34 and 40 do not teach or define any new limitations beyond claim 27. Therefore they are analyzed under the same rationale.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's  disclosure. The following references are cited to further show the state of the art:
U.S. Publication 2014/0207509 to Yu for disclosing methods and systems for driving demand for services. An appointment platform operating on a server may identify, based on an appointment inventory of a service provider, an open appointment to be filled. The appointment platform may rank a plurality of users to which the open appointment may be offered. The appointment platform may rank a user of the plurality of users based on a current membership score of the user. The appointment platform may determine, based on the ranking, to offer the user the open appointment. The appointment platform may identify, based on the current membership score of the user, a type of incentive from a plurality of types of incentives, to offer to the user for filling the open appointment.
U.S. Publication 2004/0210481 to Quinlan for disclosing Methods and apparatus for redeeming promotional offers in product marketing rebates wherein the purchaser is not required to submit information as to the identity of the product/services purchased in order to receive the value associated with the promotional offer at some time after the purchase transaction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

Sincerely,
/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
September 27, 2022